Title: From Abigail Smith Adams to John Quincy Adams, 1 July 1813
From: Adams, Abigail Smith
To: Adams, John Quincy



My dear Son
Quincy july  1st 1813

I wrote to you upon the 14 of June, I knew that my Letter is gone upon a doubtfull journey; it had first to make its way through British Ships of the line & cruizers, to France, and then through a Country at war with Russia. it is almost a forlorn hope that it should ever reach you, unless if capturd; it Should meet with a Sir John & Sherbrook, who politely Sent s by a cartel from Halifax, a packet of Letters from you, containing two to your Father, two to me, and two to your Brother, one to your Sons, they were ocbr. and Novbr. Letters 1812—So that if you turn to your Book you will See what was read at the Admiralty office, and by the Commander in cheif—it was very civil and polite in Sir John to Send them to us—saying it might give pleasure to his Friends to receive them. Mr Gorden who is ever attentive to us, has now notified to us, that a Sweedish Ship is about to Sail, and that mr Storer, Brother to the judge, is going to Gotenburgh in her, and will take Letters for us.
In a few days, altho I cannot calculate, that they have yet arrived. I hope you will See your Colleagues mr Gallatin and Bayard, and from them derive Such information respecting our Country as you can rely upon—by them I wrote you. I again acknowleg your Letters received, and any numbers compleat, up to Febry 15th—that containd, and the one dated 30 Janry. News altogether unexpected, there is an old proverb, the least Said, is Soonest mended, So I take the hint—
Domestic occurrences are those in which as individuals we are most interested, I Shall therefore begin by Saying, that your Sons are both well, and closely following their Studies. I visited them with their Grandfather last week. John has the promise of keeping his Birth day at home. George’s growth is very rapid. he is nearly as tall as you are, and he is Slender. John grows, but not so fast. they are both trying to acquire a good hand and Say they will write as Soon as they can. George promised me a Letter—they are both healthy—our respective Families are well your Brother will write to you, and tell you, that he has a Son, whom he has named Isaac Hull.
of your dear and only Sister, I can only Say that She has been, and Still is a patient Sufferer under Severe and afflicting pain, So much reduced that She cannot either write, or walk. my last account to the 21 of June, was that She was gaining Strength. She was Seizd early in the winter, with a voilent fit of Rheumatism from which She has never recoverd—I fear her constitution was essentially injurd by the opperation She past through, and which to my inexpressible grief has not freed her from a Similar complaint upon the other Side. Heaven only knows to what Sufferings She may yet be trid reserved. my Heart bleads—I cannot get to her, nor She to me I am too infirm myself to undertake Such a journey—
unto the will and disposal of our heavenly Father, I commit her
“Safe in the hand of one disposing power
or in the Natal, or the Mortal honor”
my only Source of Satisfaction says dr Preistly, “and it is a never failing one, is my firm persuasion that every thing—and our oversights, and mistakes among the rest are parts of the great plan, in which every thing will in time appear to have been orderd and conducted in the best manner—”
“who finds not providence all good and wise
Alike in what it gives, and what denies.”
Altho I Sometimes feel my own insignificance in the creation, especially when contemplating, “the first good first perfect, and first fair” I derive pleasure and assurance from the word of inspiration, that not a Swallow falleth without notice.
From domestic occurences, Shall I turn to those of a public nature? and here I am lost in a Labyrinth almost without a clue, partaking in calamities, from which the advice of Hercules might releive us, but which appears lost upon our Native State not a Shoulder will they voluntarily put to the wheel, but leave it to Stick fast; or be drawn out by others, whom they try, by every method to dishearten and discourage: even to passing a Resolution in the Senate of this State, brought forward by a Friend of ours—who beclouded by party prejudice, discernd not the disgrace which History will attach to it: take it in the following words.
“Resolved as the Sense of the Senate of Massachusetts that in a war like the present, waged without justifiable cause, and proscuted in a Manner which indicates that conquest and ambition are its real motives, it is not becomeing a moral and religious people to express any approbation of Milatary or Naval exploits, which are not immediately connected with our defence of our Sea Coast and Soil”!
I know not how to express my contempt of Such a mean dasterdly, mercinary Resolution; so falce in principle, so degrading in its Concequences. I blush for my Native State, as much as I once prided myself in it, when its counsels were directed by Heroes, patriots, and Statesmen.
Can it be that the Love of gain like the god of Aron, has Swallowd up all public Spirit, and Love of Country? I would rather that the Names of my whole Family Should be blotted from the page of History, and the conspicuous Stations they have fill’d in their Country, wholy forgotten than Such a Resolution Should be recorded upon the Archives of the State as Sanctiond by any of the Name, and I almost regreet that a  Should be annexed to any of the family.
I the more regreet this political Mania, because in private Life, I esteem the Man, as a Friend a Neighbour benevolent and kind, a model of conjugal and parental affection. I Love and highly value his wife, and his amiable Children, and I mourn over the victum, Sacrificed to the Junto, and the vindictive party Spirit, which rages more in this State, than in any other of the Union—
Placed as you are, at the a great distance from the passing events, your Eyes have discerned, and your judgment portrayd what would take place—“true it is, The Spirit of our people is equal to any exigency,” but they must be led with Skill, and feel a confidence in their Leader, their must be wisdom to plan as well as a disposition to execute, and we must purchase at a dear rate, that experience which years of peace and prosperity have not called into action—and which time has nearly deprived us of, few, very few of our Revolutionary officers remain, with powers of Body capable of fatigue & enterprize.
you will learn the fate of the Chesepeake of the Brave, but too daring Lawrence—of the fall of almost every officer, of the capture of the Ship—the causes of the Capture were undoubtedly oweing to the, too near approach to each other, by the wearing of the Chesepeake. She was entangled with the Shannon, and gave her the opportunity of making the Chesepeake and instantly Boarding her. Such are the chances of war—let not him who putteth on the harness Boast.
My paper warns me to close—yet I feel as if I had much more to Say. it Shall be upon an other Sheet—my Blessing be with you, and yours—
A Adams.